For additional information, contact: Kelly Blough Collen Nichols SonicWALL, Inc. Investor Relations SonicWALL, Inc. Media Relations + 1 (408) 962-6329 +1 (408) 962-6131 kblough@sonicwall.com cnichols@sonicwall.com SonicWALL Reports First Quarter Fiscal Year 2008 Financial Results Company Reports Year-over-Year Revenue Growth of 23% SUNNYVALE, Calif., April 29, 2008 - SonicWALL, Inc. (NASDAQ: SNWL), today reported performance in the quarter ended March 31, 2008, with revenue of $55.3 million, representing 23% growth over the first quarter of 2007. The Company shipped 49,000 revenue units in the quarter compared to 48,000 in the first quarter of 2007.Deferred revenue increased $4.7 million in the first quarter, and cash flow from operations was $2.9 million. Net loss for the first quarter of 2008 calculated in accordance with U.S. generally-accepted accounting principles (GAAP) was $0.07 million, or $0.00 per diluted share.In comparison, GAAP net earnings for the first quarter of 2007 were $2.3 million, or $0.03 per diluted share. Non-GAAP net earnings for the first quarter of 2008 were $3.2 million or $0.05 per diluted share.In comparison, non-GAAP net earnings for the first quarter of 2007 were $5.0 million, or $0.07 per diluted share.Non-GAAP net income excludes amortization of purchased intangible assets, restructuring charges, and share-based compensation expense primarily associated with the expensing of stock options in accordance with Financial Accounting Standards No. 123R (FAS 123R).An explanation of our use of non-GAAP measures is included in the section in this press release entitled "Use of Non-GAAP Financial Measures." "The first quarter represented a good start to 2008 for SonicWALL,” said Matt Medeiros, CEO of SonicWALL.“Our strategy of developing a complete line of innovative and affordable solutions for our partners and customers has expanded our market opportunity and positioned us well to exceed market growth rates in a challenging economic environment.” Continued Share Repurchase During the first quarter SonicWALL spent $32.5 million to repurchase 3.8 million shares of its common stock on the open market, bringing the total number of shares repurchased to 20 million for a total cost of approximately $153 million.There is $47 million remaining under the total current share repurchase authorization of $200 million. Guidance for Q2 2008 SonicWALL expects second quarter 2008 revenue to be in the range of $53.5 million to $57.5 million.The Company expects non-GAAP gross margin to be in the range of 70.5% to 71.5% of revenue. SonicWALL expects earnings per share in the second quarter of 2008 to be in the range of $0.04 to $0.07 per diluted share on a non-GAAP basis. On a GAAP basis, inclusive of a total of approximately $4.0 million, before taxes, in combined amortization of purchased intangibles assets, and share-based compensation expense, the
